DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 4, 6, 13 and 19 by the amendment submitted by the applicant(s) filed on January 22, 2021.  Claims 1 – 20 are pending in this application.

Allowable Subject Matter
            Claims 1 – 20 are allowed.
            The following is an examiner’s statement of reasons for allowance: Claim 1 recites a Brillouin laser structure including the specific structure limitation of an optical input arranged to input pump light into the acousto-optical waveguide and to couple the pump light to the anti-symmetric spatial optical mode of the acousto-optical waveguide; and an optical output, distinct from the optical input, arranged to output laser light from the symmetric spatial optical mode of the acousto-optical waveguide, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record. 
Claim 13 recites a method of producing light using a Brillouin lasers structure including the specific steps limitation of the pump light being input to an optical input coupled to the anti-symmetric spatial optical mode of the acousto-optical waveguide; transferring energy from the anti-symmetric spatial optical mode of the acousto-optical waveguide to the symmetric spatial optical mode of the acousto-optical waveguide; and producing laser light from the acousto-optical waveguide, the laser light being output from the acousto-optical waveguide through an optical output of the acousto-optical waveguide coupled to the symmetric spatial optical mode of the acousto-optical waveguide, the optical output being distinct from the optical input of the of the acousto-optical waveguide, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The closet prior art: Jarecki Jr. (US 9,268,092) teaches a Simulated Brillouin Scattering (SBS) is a fundamental material level nonlinearity occurring in all states of matter in which two optical fields are coupled to a traveling acoustic wave through photoelastic scattering and electrostriction. The light fields scatter from the periodic photoelastic perturbation generated by the travelling acoustic wave, while simultaneously writing a spatiotemporally beating electrostriction force whose momentum and frequency matches the acoustic wave. The simulated Brillouin scattering of light from propagating hypersonic acoustic waves has also been used successfully for the generation of slow and fast light.  Jarecki don’t teach, discloses or suggest an optical input arranged to input pump light into the acousto-optical waveguide and to couple the pump light to the anti-symmetric spatial optical mode of the acousto-optical waveguide; and an optical output, distinct from the optical input, arranged to output laser light from the symmetric spatial optical mode of the acousto-optical waveguide.
Qiu et al. (“Stimulated brillouin scattering in nanoscale silicon step-index waveguides: A general framework of selection rules and calculating SBS gain”) teaches .  
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US 20200050030 A1 disclose an Opto-Acoustic signal processing including a silicon waveguide inter-band modulator.  The spatial character of the nonlocal inter-band Brillouin scattering process. Two optical waves guided in different spatial modes (dispersion bands) of a “drive” waveguide transduce a monochromatic traveling-wave acoustic phonon at their difference frequency.  The light propagation in both directions through the modulator waveguide. Forward-propagating light is mode-converted and frequency-shifted by the incident phonon as it traverses the device. By contrast, backward-propagating light propagates through the device .
The reference: “Resonantly enhanced nonreciprocal silicon Brillouin amplifier” teaches the ability to amplify light within silicon waveguides is central to the development of high-performance silicon photonic device technologies. The large optical nonlinearities made possible through stimulated Brillouin scattering offer a promising avenue for power-efficient all-silicon amplifiers, with recent demonstrations producing several dB of net amplification.  The resonantly enhanced Brillouin amplifier consists of a 15-mm-long racetrack cavity that possesses two Brillouin-active regions.  The racetrack cavity is formed from a multimode silicon ridge waveguide that supports low-loss guidance of transverse electric (TE)-like symmetric and antisymmetric optical spatial modes.  The symmetric spatial mode produces a set of high-Q factor (Q1 = 106) cavity modes centered at frequencies while the antisymmetric spatial mode produces a set of cavity modes having lower Q factors (Q2 = 2 x 105) at frequencies.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828